                                                                                United States Courts
                                                                              Southern District of Texas
                                                                                       FILED
                                                                                  March 25, 2021
                           UNITED STATES DISTRICT COURT                     Nathan Ochsner, Clerk of Court
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                      '
                                               '
   VS.                                         '       CRIMINAL NO.          4:21cr152
                                               '
                                               '
ANGEL FUENTES,                                 '
  Defendant.                                   '


                                        INDICTMENT


THE GRAND JURY CHARGES THAT:


                                     INTRODUCTION

       “Machinegun” is defined in Title 26, United States Code, § 5845(b), as: any weapon

which shoots, is designed to shoot, or can be readily restored to shoot, automatically more

than one shot, without manual reloading, by a single function of the trigger. The term shall

also include the frame or receiver of any such weapon, any part designed and intended solely

and exclusively, or combination of parts designed and intended, for use in converting a

weapon into a machinegun, and any combination of parts from which a machinegun can be

assembled if such parts are in the possession or under the control of a person.



       A “Swift Link” is an after-market manufactured and sold component part designed to

be placed into an AR-15 style rifle which allows the rifle to be fired in a fully automatic mode.




                                               1
                                          COUNT ONE


                         Possession with Intent to Distribute Cocaine

       Between the dates of January 25, 2021 and March 1, 2021, in the Houston Division of the

Southern District of Texas,

                                      ANGEL FUENTES,

defendant herein, did knowingly and intentionally possess with the intent to distribute a controlled

substance. This violation involved five hundred (500) grams or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(ii).

                                         COUNT TWO

Aiding and Abetting and Using and Carrying a Firearm During and in Relation to a
                            Drug Trafficking Crime

       Between the dates of January 25, 2021 and March 1, 2021, in the Houston Division of the

Southern District of Texas,

                                   ANGEL FUENTES,

and others known and unknown to the Grand Jury, aiding and abetting each other, did knowingly use

and carry a firearm, during and in relationship to a drug trafficking crime for which they may be

prosecuted in a court of the United States, Possession with Intent to Distribute a Controlled

Substance.

       In violation of Title 18, United States Code, §§ 924(c)(1)(A)(i) and 2.




                                                 2
                                     COUNT THREE

                               Possession of a Machinegun

      On or about January 25, 2021, in the Houston Division of the Southern District of

Texas, the defendant,

                                   ANGEL FUENTES,

did knowingly possess a machinegun, as defined in Title 26, United States Code, § 5845(b),

namely, two (2) AR-15 Swift Locks.

      In violation of Title 18, United States Code, §§ 922(o)(1) and 924(a)(2).

                                      COUNT FOUR

                        Possession of a Firearm by a Convicted Felon

      On or about March 1, 2021, in the Houston Division of the Southern District of Texas,

the defendant,

                                   ANGEL FUENTES,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit, a Springfield Armory model

XD-9, 9mm, semi-automatic pistol, a Glock, model 27, .40 caliber, semi-automatic pistol,

and a Zastava Arms model ZPAP92 semi-automatic rifle.

      In violation of Title 18, United States Code, § 922(g)(1).


                              Notice of Criminal Forfeiture

      Pursuant to Title 18, United States Code, §§ 924(d)(1), and Title 28, United States


                                             3
Code, § 2461(c), the United States of America hereby gives notice that all firearms and

ammunition involved in, or used in the commission of the offense in violation of Title 18,

United States Code, § 922(g)(1) charged in Count Four are subject to forfeiture, including,

but not limited to:

       •      A Springfield Armory model XD-9, 9mm semi-automatic pistol, serial

number MG847804.

       •      A Glock, model 27, .40 caliber semi-automatic pistol, serial number

BEUZ396.

       •      A Zastava Arms, model ZPAP92 rifle, serial number Z92-078692.

       •      Two AR-15 Swift Link auto-sears.


                                          A TRUE BILL:

                                          Original Signature on File
                                          FOREMAN OF THE GRAND JURY




       JENNIFER B. LOWERY
       Acting United States Attorney


BY:    __________________________
       RICHARD D. HANES
       Assistant United States Attorney




                                            4
